It gives me great
pleasure to address the Assembly under the leadership
of Mr. Harri Holkeri. I offer him our heartiest
congratulations on his election to preside over this first
session of the new millennium and assure him of the
total support and cooperation of my delegation.
We would like also to thank Mr. Theo-Ben
Gurirab, the Foreign Minister of Namibia, for the
excellent manner in which he presided over the work of
the fifty-fourth session of the General Assembly. This
year again, we wish to compliment the Secretary-
General, Mr. Kofi Annan, for his remarkable leadership
in the conduct of the work of the United Nations. We
pay special tribute also to the President of the fifty-
fourth session of the General Assembly and to the
Secretary-General for their imaginative and tireless
efforts in achieving the resounding success of the
Millennium Summit, held here just a few weeks ago.
We also wish to welcome Tuvalu as the newest
Member of the United Nations family.
During that historic Summit — the largest
gathering of heads of State or Government the world
has ever seen — the relevance and importance of the
United Nations in a global society was emphasized.
World leaders pledged most prominently their
commitment to ensuring that the United Nations adapts
to the new era and strengthens its capacity to deal with
the challenges of maintaining peace and security,
eliminating poverty and promoting development and
progress for the benefit of all humanity.
13

Since its inception, the United Nations has been a
beacon of hope to mankind for a more secure and
prosperous world. The recently adopted Millennium
Declaration provides fresh impetus to the United
Nations to rededicate itself to the fulfilment of the lofty
ideals of our Organization, namely to uphold world
peace and security and promote cooperation and
development in all areas of human endeavour.
The maintenance of world peace and security
remains the biggest challenge for our Organization.
The continued existence of nuclear arsenals and the
threat of a nuclear disaster represent a major
impediment to the maintenance of peace and security.
Following the end of the cold war, the feeling of
insecurity created by nuclear militarization has
diminished, but the international community's
aspiration to global disarmament and the complete
elimination of weapons of mass destruction within a
defined time-frame has eluded us.
We welcome all the efforts the international
community is making towards achieving universal
acceptance of the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT). Yet more than 30,000 nuclear
weapons are deployed around the world, including
weapons that are still maintained in a high state of
readiness. The risk that nuclear weapons may explode,
whether by design or by accident, is ever growing. My
delegation is convinced that the early convening of an
international conference on nuclear disarmament to
address issues of global denuclearization, including the
total elimination of all existing nuclear weapons within
a specific time-frame, is of critical importance. Such a
conference would allow all States, most importantly
those possessing nuclear capabilities and which do not
fall under the purview of the NPT and the
Comprehensive Nuclear-Test-Ban Treaty (CTBT), to
voice their concerns and contribute substantially
towards achieving a world free of nuclear weapons.
This is a debt we owe to generations yet unborn.
The role of the Security Council in the crucial
area of international peace and security is evident.
However, this central organ of our Organization will be
rendered even more effective if it is further
strengthened to make it respond positively to the
emerging new realities which the new millennium is
bound to confront.
Members of the United Nations attach great
importance to the need for reform of this supreme
body. It is to be noted that under the existing provisions
of the Charter, which date back from a time when two
thirds of the Members of the United Nations were still
under colonial rule, a handful of States on the Security
Council have the power to make decisions that bind the
whole membership. Such a mode of operation is
completely out of tune with today's realities, and, for
this institution to retain its credibility, it should
undergo a comprehensive reform, taking into
consideration proper and equitable geographical
representation.
In this regard, Mauritius supports the position of
the Non-Aligned Movement and the Organization of
African Unity (OAU) on the expansion and
representativity of the Security Council, and we look
forward to an early conclusion of the work of the
Open-ended Working Group on the Question of
Equitable Representation on and Increase in the
Membership of the Security Council.
We support an increase in the membership of the
Security Council, and we are in favour of making the
Council an effective representative body that can act in
the interests of humankind at large at all times.
The meeting of the Security Council at the level
of heads of State during the Millennium Summit was
an unparalleled opportunity for the 15 Members to
discuss, at the highest level, how to make peacekeeping
operations more responsive. We are all aware that
deployment of United Nations troops in conflict
situations is seen as the last chance for the restoration
of peace and, in this venture, we simply cannot afford
to fail. Therefore, the discussions that took place at the
summit level of the Security Council need to be
seriously pursued so that the future orientation of
peacekeeping operations may be effected on a sounder
basis.
In this respect, we welcome the proposals for
improving the United Nation peacekeeping
performance, as contained in the report of the Panel on
United Nations Peace Operations — the Brahimi
Report — and we look forward to their speedy
implementation.
It is indeed a sad reflection that at the dawn of a
new century, several African nations, such as Angola,
the Democratic Republic of the Congo, Sierra Leone,
Burundi, Somalia and the Comoros remain trapped in
civil conflicts with disastrous consequences for
millions of people on the continent and in the
14

subregion. At the regional level, the OAU, as well as
leaders of the subregions concerned, have spared no
efforts to address each of these conflicts, but we need
to realize that no great success has been achieved so
far. The intransigence of the main protagonists
involved continues to remain the stumbling block
towards the peaceful resolution of conflicts in Africa.
The involvement of the United Nations in these
conflicts has unfortunately also met with little success.
We need to be imaginative, and we need to explore,
with the civil society in each country in conflict, ways
and means to convincingly establish that the fruits of
peace are achievable. We need to look at the
permanence of our interests, and these are based in
peace and stability.
We also note with great concern that, despite all
the efforts and steps taken by the OAU for a speedy
return to constitutional order in the Comoros, the
Anjouanese separatists and the military leadership in
Moroni have signed the Fomboni Declaration in
defiance of the OAU and the international community.
We urge the international community to refrain from
lending any support to the Fomboni Joint Declaration
which, we believe, will undermine the unity and
territorial integrity of the Comoros. Indeed, it is
unacceptable that the future of the archipelago of the
Comoros be compromised by two individuals who are
non-elected and do not represent the aspirations of the
population. We reiterate our support to the OAU in its
ongoing efforts aimed at resolving the crisis, in
accordance with the provisions of the Antananarivo
accord, which remains the most viable framework for a
lasting, consensual and durable solution to the crisis.
We call on the military regime and the separatists in
Anjouan to cooperate with the OAU so as to achieve an
early resolution of the crisis.
We welcome the signing of the Agreement on
Cessation of Hostilities between Ethiopia and Eritrea
this year. This is a positive step, and we urge the OAU,
the United Nations and other States to continue support
for these two countries to take the next steps to
conclude a settlement for lasting peace. Our region
deserves no less.
While, inevitably, the international community,
through the United Nations and regional and
subregional organizations, must continue to do all it
can to end the existing conflicts and prevent new ones,
there is an important aspect of civil conflict that cannot
be overlooked any longer. It has been established
beyond doubt that civil conflicts such as those in
Angola and Sierra Leone have resulted from personal
ambition or greed for private enrichment on the part of
powerful individuals, rather than in pursuit of a
legitimate cause and struggle for the common good. In
pursuit of their sinister designs, these individuals wage
long wars on and against their own people and, acting
with impunity, inflict untold suffering on the masses,
including women, the elderly and children, cause
refugee problems within and outside their national
frontiers, and retard development and progress of their
countries We believe that such dangerous persons
should not only be condemned and stopped as early as
possible from pursuing their unpatriotic designs, but
also should be made to answer to their people and to
the international community for the crimes they
commit.
The proposed International Criminal Court should
serve as the tribunal of the international community to
try and punish such individuals and, the sooner it starts
functioning, the better it will be for humanity at large.
The International Criminal Court will not only be a
deterrent for people who engage in heinous crimes but
will also be an important instrument for the
maintenance of international peace and security. Unless
such a step is taken, the world will continue to face
similar tragedies, and the perpetrators of such tragedies
will go unpunished.
At long last, we have seen a glimmer of hope for
the suffering people of Somalia. We congratulate the
leaders of the Intergovernmental Authority for
Development (IGAD) for their initiative in putting
together a peace and reconciliation process that will
allow for the establishment of a representative
government to take charge of the affairs of the country.
We appeal to all factions in Somalia to come together
and to take part in this new initiative, with a view to
stopping the misery that the Somali people have
endured for too long.
Important steps have been made this year towards
peace in the Middle East. We congratulate President
Arafat and Prime Minister Barak for the courage they
demonstrated recently during the difficult negotiations
in Camp David under the guidance of President
Clinton. We believe that, having reached such a crucial
stage of the negotiations, President Arafat and Prime
Minister Barak must meet the daunting challenge of
taking further steps forward to reach a final agreement.
15

We are confident that both leaders have the capacity to
bridge the gaps and reach a mutually acceptable and
satisfactory agreement. We appreciate that the issues
outstanding in the path of such an agreement are
delicate, but we are confident that the leaders of the
region will respond to the ardent wish of peoples
around the world for a peaceful Middle East.
It may sound like an anachronism, but it has
happened just a few months ago in the Pacific
region — namely in Fiji and in the Solomon Islands —
that small bands of thugs have overturned
democratically elected Governments. In the case of
Fiji, Prime Minister Mahendra Chaudhry together with
his whole Cabinet of Ministers, was held hostage for as
long as 56 days, in a struggle for political power. The
Prime Minister was set free only after he finally
conceded that his Government would resign.
The international community watched helplessly
as the tragic situation unfolded in Fiji. The fact that
this is not the first time that a democratically elected
Government is overthrown by unorthodox and violent
means makes the situation all the more serious and
calls for the immediate attention of the international
community. Mauritius condemns unreservedly all
attempts by any group, anywhere, to thwart the will of
the people by force. I am reminded here of the
statement of the United Nations Secretary-General at
the opening of the OAU Summit in Lomé this year
when, applauding the OAU decision to exclude
Governments that have come to power by
unconstitutional means from participating in OAU
meetings, he expressed the wish that some day the
United Nations also would take a similar decision. The
time has come for us to seriously consider such
avenues in order to send a clear signal to people who
are bent upon perpetrating constitutional violations in
total disregard of the will of the people.
Mauritius remains fully committed to the respect
and promotion of human rights, democracy, good
governance and the rule of law. These principles are
enshrined in our Constitution. With regard to human
rights, our commitment goes far beyond our national
borders, as reflected in our membership in various
United Nations committees, where we play an active
role. Multi-party, free and fair elections constitute core
traditions jealously cherished by the people of
Mauritius. In the exercise of our valued democratic
rights, on 11 September last, just 10 days ago. the
people of Mauritius, for the seventh time since our
independence in 1968, elected a new Government. This
Government remains committed to supporting strongly,
at the national, regional and international levels, the
principles I have mentioned earlier.
Since we met in September last, we have
witnessed several acts of terrorism in various parts of
the world endangering the lives of numerous innocent
people. The hijacking of an Indian Airlines jet, the
kidnapping of unsuspecting tourists from a Malaysian
holiday resort and bomb attacks in some capitals are
grim reminders of the dangers we face at the hands of
unscrupulous and heartless fanatics. We condemn all
acts of terrorism and call on the international
community to take concerted action to deal with this
problem. For our part, Mauritius stands prepared to
play a significant role in the United Nations and its
various organs to combat all such acts which pose a
threat to international peace and security.
I had some remarks on people-centred
development, debt and globalization. I refer delegates
to the text that will be circulated. I will now talk about
regional cooperation.
Mauritius attaches great priority to global
partnership in addressing the key issues of poverty
alleviation, achieving sustainable growth and
development, and peace and security. We believe that
regional cooperation continues to be the inevitable
route towards strengthening international partnership
and cooperation. Regional cooperation not only is
desirable, but constitutes a necessary dimension in the
process of the regional integration of many economies
into the global economy.
Small island developing States, which constitute
one fifth of the membership of the United Nations, are
in a particularly difficult situation due to their
vulnerability to a wide range of ecological, climatic
and economic factors. The specificities of these States
have been articulated in the Barbados Programme of
Action for the Sustainable Development of Small
Island Developing States. Constraints to their
sustainable development include a narrow resource
base that does not allow them to benefit from
economies of scale, and the fact that they have small
domestic markets. They also rely heavily on external
markets, which are usually geographically distant, and
costs for transportation, energy and infrastructure are
high. In addition, small island States have little
resilience to natural disasters. A vulnerability index of
16

socio-economic and other parameters has been
prescribed for these States in the Barbados Programme
of Action. We urge the United Nations and other
international organizations to coordinate their efforts in
developing and refining such an index, which should
be used, together with other factors, by the World
Trade Organization and the Bretton Woods institutions
to accord special and preferential treatment to this
category of State.
I wish to say a few words now about the Chagos
archipelago and the island of Tromelin. Respect for
sovereignty and territorial integrity is, under the United
Nations system, an acquired and inalienable right of
every State, however big or small. We are conscious
that the United Nations favours the completion of the
process of decolonization.
For a number of years now, we have continuously
brought before the General Assembly the question of
the Chagos archipelago, which has always formed part
of the State of Mauritius. This Assembly will recall
that the Chagos archipelago, including the island of
Diego Garcia, was detached by the colonial Power just
before our independence, in violation of General
Assembly resolutions 1514 (XV) of December 1960 —
the Declaration on the Granting of Independence to
Colonial Countries and Peoples — and 2066 (XX) of
16 December 1965, which prohibits the
dismemberment of colonial territories prior to the
accession to independence. We have all along sought to
resolve this issue bilaterally with the United Kingdom
through dialogue, but there has been no tangible
progress so far. This issue has now reached a critical
stage and we are extremely anxious to have meaningful
negotiations with the United Kingdom with a view to
resolving this matter within the shortest possible time.
We also reiterate our demand that, pending a resolution
of this issue, the former residents of the Chagos
archipelago and their families, who were forcibly
evicted and sent to Mauritius by the colonial Power, be
allowed to return to their homeland.
We launch a fresh appeal to the former colonial
Power, the United Kingdom, to come forward and
engage in serious and purposeful discussions with us
towards the early settlement of the Chagos archipelago
question. We wish to stress that Mauritius will never
abandon its intention to reunite its territory and to
assert its sovereignty over the Chagos archipelago.
We also urge France, with which we have been
discussing the issue of the return to us of the island of
Tromelin, another outer island territory of Mauritius, to
work with us constructively for an early resolution of
this important issue. There is an agreement in principle
for the co-determination of the island and its
surrounding maritime space and we need to work out
further modalities so as to arrive at a final solution on
this issue.
(spoke in French)
I was gratified by the meeting, on 6 September
2000, of heads of State and Government of French-
speaking States Members of the United Nations. That
meeting allowed us to consider and arrive at the truth
that the United Nations is the keystone that will allow
mankind to free itself from the chains and other
prejudices that hinder the evolution of international
affairs and globalization, the two main engines of a
better future for all. This meeting offered French-
speaking States Members of the United Nations the
opportunity firmly to assert their determination to
achieve that objective.
I wish to stress that the future to which we aspire
and in which we place our hopes must develop in
conditions of respect for and promotion of the plurality
of our peoples, their cultural and ethnic diversity and
their multilingualism. We are duty-bound to respect,
maintain and preserve the nature of our world, that
rainbow of many cultures which, through globalization
and the United Nations, will be a source of enormous
wealth for States and individuals.
The Republic of Mauritius daily lives out this
vision of the future. Our experience prompts us to
subscribe to that vision for the common good. Hopes
and dreams are built on concrete action. With the
assistance of all its Member States, the United Nations
must enjoy better and greater means. Only thus will
peace become a tangible reality. Without peace and
security, any effort at development is doomed to failure
and the happiness to which the peoples of the world
aspire will remain dead letter.
(spoke in English)
It goes without saying that, to achieve the
objectives of a more peaceful, just and prosperous
world, nations need to rededicate themselves to new
commitments in the twenty-first century. Our
delegation is ready to assume this responsibility and
17

looks forward to a fruitful outcome for the session that
lies ahead under Mr. Holkeri's leadership.
I wish to end on a note of optimism with regard
to the capacity of the United Nations to address global
issues and to spearhead development and progress. My
delegation is confident that our Organization and its
specialized agencies are poised to play an even greater
role in global reconstruction. We live in a highly
demanding world. It wants results, seeks accountability
and is not ready to condone failures. We all have a
responsibility to make the world a safer place and to
ensure a better future for our people. We can do it. Let
us do it.
Before I conclude, however, I wish to take this
opportunity to confirm the candidature of Mauritius for
election to one of the non-permanent seats in the
Security Council in the elections that are scheduled to
take place next month. As far back as January 2000,
Mauritius announced to all countries of the East
African region that we would seek election to a non-
permanent seat on the Security Council. At that time,
Mauritius was the only declared candidate. The
Government of Mauritius considers itself fully
qualified to serve on the Security Council, which is the
supreme organ of the United Nations, in the larger
interests of peace and security and to contribute in a
substantial measure to the important work of our
Organization.
As a multi-party democracy in a multi-ethnic
society, Mauritius has a track record in international
relations and we consider that the standing of the
Security Council depends upon that of its constituent
members. The Security Council will be called upon to
take important decisions in the interests of peace and
security and it is important that the Security Council
act as a homogeneous body. It is the wish of my
country that our candidature be considered on its
merits. We will very much appreciate the General
Assembly's support in this regard.






